November 29, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                      ROBERTO ANTONIO ORTIZ, Appellant

NO. 14-11-01031-CV                         V.

                     JUANA LETICIA HERNANDEZ, Appellee
                       ________________________________

       This cause, an appeal from the judgment in favor of appellee, Juana Leticia
Hernandez, signed July 29, 2011, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the judgment of
the court below REVERSED and REMAND the cause for proceedings in accordance
with the court’s opinion.

      We further order this decision certified below for observance.